          Case 1:11-cr-00936-RJS Document 158 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-

 CASIMIR GRIFFIN,                                               No. 11-cr-936 (RJS)
                                                                     ORDER
                                Defendant.




RICHARD J. SULLIVAN, Circuit Judge:

         As the Court previously ordered (Doc. No. 156), the evidentiary hearing in this matter

will continue on Friday, August 27, 2021 at 2:00 p.m. in Courtroom 24B at the Daniel Patrick

Moynihan Courthouse, 500 Pearl Street, New York, New York 10007. Members of the public

may monitor the proceeding either in-person in Courtroom 24B or via the Court’s free audio-line

by dialing 1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:          August 23, 2021
                New York, New York

                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES DISTRICT JUDGE
                                                     Sitting by Designation
